Citation Nr: 1232668	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  04-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's chronic inactive minimal pulmonary tuberculosis residuals.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's valvular heart disease.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from November 1940 to September 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a heart disorder; denied service connection for both malaria residuals and yellow fever residuals; and denied an increased disability evaluation for his chronic inactive minimal pulmonary tuberculosis residuals.  In November 2006, the Veteran submitted a Motion to Advance on the Docket.  In February 2007, the Board granted the Veteran's motion.  In March 2007, the Board remanded the Veteran's claims to the RO for additional action.  

In June 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a heart disorder and remanded that issue and the issues of service connection for chronic malaria residuals and chronic yellow fever residuals, and an increased evaluation for the Veteran's pulmonary tuberculosis to the RO for additional action.  

In January 2012, the Appeals Management Center (AMC), in pertinent part, granted service connection for valvular heart disease; assigned a 30 percent evaluation for that disability; granted service connection for yellow fever and malaria; assigned a noncompensable evaluation for those disabilities; and effectuated the awards as of March 26, 2003.  

In July 2012, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for his valvular heart disease.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected valvular heart disease.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 30 percent for the Veteran's valvular heart disease.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issues of an initial evaluation in excess of 30 percent for the Veteran's valvular heart disease and a TDIU are REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's minimally advanced pulmonary tuberculosis was found to be inactive as of March 3, 1949.  
2.  Service connection was established for arrested (inactive) minimal pulmonary tuberculosis effective as of June 23, 1950.  

3.  The Veteran's pulmonary tuberculosis has been found to be inactive on repeated physical evaluation.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for the Veteran's chronic minimal inactive pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.326(a), 4.97, Diagnostic Code 6723 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in April 2003, April 2007, May 2008, and October 2010 which informed the Veteran of the evidence needed to generally support a claim of entitlement to increased evaluation; what actions he needed to undertake; and how VA would assist him in developing his claim.  The April 2003 VCAA notice was issued prior to the June 2003 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the February 2004 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC) issued to the Veteran.  

In his March 2004 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The Veteran was scheduled for an April 2004 hearing before a Veterans Law Judge sitting at the RO.  The Veteran failed to report for the scheduled hearing.  The Veteran was afforded an October 2007 hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  

The Veteran has been afforded multiple VA examinations for compensation purposes.  The examination reports have been incorporated into the record.  The Board has remanded the Veteran's appeal twice for additional development of the record.  The Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Chronic Minimal Inactive Pulmonary Tuberculosis Residuals

A.  Historical Review

The report of a March 1949 VA examination for compensation purposes states that the Veteran was hospitalized for a 10 day observation period at the end of which the Veteran's pulmonary tuberculosis was "declared arrested" by VA medical personnel as of March 3, 1949.  The Veteran was diagnosed with arrested minimal chronic reinfection-type pulmonary tuberculosis.  In October 1950, the RO granted service connection for arrested (inactive) minimal pulmonary tuberculosis and assigned a 100-percent schedular evaluation for the period from June 23, 1950, to March 2, 1951; a 50 percent evaluation for the period from March 3, 1951, to March 2, 1955; a 30 percent evaluation for the period from March 3, 1955, to March 2, 1961; and a noncompensable evaluation for the period on and after March 3, 1961.  In March 1960, the RO noted that the prior rating decisions contained a clerical error and determined that a noncompensable evaluation was to be assigned for the period on and after March 3, 1960.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where the Veteran was entitled to compensation for tuberculosis on August 19, 1968, inactive minimal chronic pulmonary tuberculosis is to be evaluated under the General Rating Formula for Inactive Pulmonary Tuberculosis.  Inactive chronic pulmonary tuberculosis will be assigned a 100 percent schedular evaluation for two years after the date of inactivity following active pulmonary tuberculosis which was clinically identified during active service or subsequent thereto.  A 50 percent evaluation is thereafter to be assigned for four years, or in any event, to six years after the date of inactivity.  A 30 percent evaluation will thereafter be assigned for five years, or in any event, to eleven years after the date of inactivity.  A noncompensable evaluation will thereafter be assigned eleven years after the date of inactivity.  A minimum 30 percent evaluation is warranted following far advanced lesions diagnosed at any time while the disease process was active.  A 20 percent evaluation is warranted following moderately advanced lesions with continued disability such as emphysema, dyspnea on exertion, or an impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6723 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At an April 2003 VA examination for compensation purposes, the Veteran denied a history of recurrent episodes of pulmonary tuberculosis.  The Veteran was diagnosed with chronic inactive pulmonary tuberculosis.   

At the October 2007 DRO hearing, the Veteran testified that his pulmonary tuberculosis was "never cured."  

At a December 2007 VA examination for compensation purposes, the examiner reviewed the claims files and observed that "there is no evidence of pulmonary tuberculosis reactivation."  The Veteran was diagnosed with inactive tuberculosis.  The examiner stated that the Veteran's inactive pulmonary tuberculosis residuals had no effect on his daily activities.  

At a September 2008 VA examination for compensation purposes, the Veteran was again diagnosed with inactive pulmonary tuberculosis.  The examiner observed that the Veteran's pulmonary tuberculosis had been inactive since 1948.  

At a November 2011 VA examination for compensation purposes, the Veteran was again diagnosed with chronic inactive pulmonary tuberculosis.

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran was awarded service connection for inactive minimally advanced chronic pulmonary tuberculosis effective as of June 23, 1950.  His pulmonary tuberculosis was determined to be inactive as of March 3, 1949.  The clinical record is devoid of any competent evidence reflecting a reoccurrence of pulmonary tuberculosis since that date.  

The Veteran advances that his service-connected disability merits assignment of a compensable evaluation.  The Board observes that there is no objective evidence of a clinical reoccurrence of pulmonary tuberculosis on repeated physical evaluation.  The Veteran has repeatedly denied experiencing active tuberculosis since 1949.  In the absence of competent evidence of a reoccurrence of pulmonary tuberculosis and given the elapse of over 60 years since the date of inactivity of the Veteran's minimal pulmonary tuberculosis, a compensable evaluation is not merited for that disability at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's clinical findings fall directly within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6723 (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's minimal inactive pulmonary tuberculosis residuals beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's pulmonary tuberculosis symptomatology has some impact on his employability; however, loss of industrial capacity is the principal factor in assigning schedular evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

A compensable evaluation for the Veteran's chronic minimal inactive pulmonary tuberculosis is denied.


REMAND

The Veteran submitted a timely NOD with the initial evaluation date for the award of service connection for his valvular heart disease. The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Veteran has advanced during the pendency of the instant appeal that his service-connected disabilities render him unemployable.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his accredited representative which addresses the Veteran's entitlement to an initial evaluation in excess of 30 percent for his valvular heart disease. The Veteran should be given the appropriate opportunity to respond to the SOC. 

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then adjudicate the Veteran's entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


